Citation Nr: 1420882	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  99-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1962 to January 1967 and from March 1967 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims file reveals a copy of the January 2014 hearing transcript.  The remaining documents are either irrelevant to the issue on appeal or are duplicative of evidence in the paper claims file.  

The issues of entitlement to an increased rating for bilateral hearing loss, currently evaluated as 60 percent disabling, and whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development of the evidence is required for the issue of entitlement to TDIU.  In particular, a VA opinion is needed to determine whether the combined effects of the Veteran's service-connected bilateral hearing loss, posttraumatic stress disorder (PTSD) with depressive disorder and insomnia, sinusitis, status-post dislocation of the right shoulder with osteoarthritic changes of the acromioclavicular joint, tinnitus, diverticulitis, residuals of a fracture and osteoarthritis of the little finger of the right hand, and residuals of a fracture and osteoarthritis of the little finger of the left hand, disabilities render him unable to secure and follow a substantially gainful occupation.  The Board notes that there is ambiguity within the VA opinions that are associated with the record relating to any cognitive impairment or depressive symptoms related to a June 2006 nonservice-connected cerebral vascular accident, rather than the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA treatment records, including any Vet Center records.

2.  The Veteran should then be afforded a VA examination to determine whether it is at least as likely as not (50 percent or more probable) that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  In rendering this opinion, the examiner should review the claims folder and consider the Veteran's ability to work in both physical and sedentary employment settings. 

The Board notes that the Veteran's pertinent service-connected disabilities are as follows: bilateral hearing loss, PTSD with depressive disorder and insomnia, sinusitis, status-post dislocation of the right shoulder with osteoarthritic changes of the acromioclavicular joint, tinnitus, diverticulitis, residuals of a fracture and osteoarthritis of the little finger of the right hand, and residuals of a fracture and osteoarthritis of the little finger of the left hand.

The examiner should also note that the Veteran has reported that he last worked full-time as an accountant in October 2008.

It should be further noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities, including his June 2006 cerebral vascular accident.  If is not possible to separate the symptomatology from his service-connected disabilities and any nonservice-connected disability, the examiner should so indicate in his or her report.

The examiner should provide a rationale for the opinion rendered with consideration of all pertinent medical and lay evidence of record. 

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the issues should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



